LaNdis, Judge:
This appeal for reappraisement has been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the merchandise involved in the above-listed appeal consists of ceramic tiles imported to the United States from Japan on or about September 27,1965 and was entered for consumption after February 27,1958; that said merchandise is not on the Final List promulgated by the Secretary of the Treasury in T.D. 54521 pursuant to the Customs Simplification Act of 1956, T.D. 54165; that at the date of exportation thereof to the United States the price at which such or similar merchandise was freely sold or in the absence of sales, offered for sale in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was the entered unit price.
IT IS FURTHER STIPULATED AND AGREED that this appeal shall be submitted on this stipulation.
Accepting this stipulation as a statement of facts, I find and hold that export value, as defined in section 402 (b) of the Tariff Act of 1980, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for determining value of the ceramic tiles covered by the entry in this appeal for reappraisement and that such value is the entered unit price.
Judgment will be entered accordingly.